[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Stewart v. Solutions Community Counseling & Recovery Ctrs., Inc., Slip Opinion No. 2022-Ohio-
2522.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-2522
STEWART, APPELLEE, v. SOLUTIONS COMMUNITY COUNSELING AND RECOVERY
                        CENTERS, INC., ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Stewart v. Solutions Community Counseling & Recovery Ctrs.,
                      Inc., Slip Opinion No. 2022-Ohio-2522.]
Trial court’s denial of motion to dismiss was not a final, appealable order—
        Because there was not a final, appealable order, court of appeals lacked
        jurisdiction to issue its judgment—Court of appeals’ judgment vacated, and
        cause remanded to trial court.
       (No. 2021-1163—Submitted June 14, 2022—Decided July 26, 2022.)
   APPEAL from the Court of Appeals for Warren County, No. CA2021-01-008,
                                    2021-Ohio-2635.
                                 __________________
        {¶ 1} Appellants, Solutions Community Counseling and Recovery Centers,
Inc., and Jenny Epling, appeal the Twelfth District Court of Appeals’ judgment
affirming the denial by the Warren County Court of Common Pleas of appellants’
                              SUPREME COURT OF OHIO




motion to dismiss. For the reasons that follow, we vacate the judgment of the court
of appeals and remand the case to the trial court.
         {¶ 2} In a December 30, 2020 decision, the trial court overruled appellants’
motion to dismiss, concluding that immunity from liability afforded to mental-
health providers under R.C. 2305.51 does not apply in this case. Subsequently, in
a January 21, 2021 entry, the trial court deemed its December decision and entry a
final, appealable order and stated that there was “no just reason for delay for
purposes of Civ.R. 54.” Appellants then appealed to the Twelfth District. The
court of appeals considered appellants’ argument that the trial court erred in holding
that appellants are not entitled to statutory immunity under R.C. 2305.51. The court
of appeals found appellants’ argument to be without merit and affirmed the trial
court.
         {¶ 3} We accepted appellants’ sole proposition of law for review: “Mental
health providers are immune from liability under R.C. 2305.51 when a patient
commits self-harm.” See 165 Ohio St.3d 1477, 2021-Ohio-4289, 177 N.E.3d 992.
         {¶ 4} An appellate court has authority to review only final orders, and
without a final order, an appellate court has no jurisdiction. E.g., Supportive
Solutions, L.L.C. v. Electronic Classroom of Tomorrow, 137 Ohio St.3d 23, 2013-
Ohio-2410, 997 N.E.2d 490, ¶ 10. “ ‘Generally, an order denying a motion to
dismiss is not a final order.’ ” State Auto. Mut. Ins. Co. v. Titanium Metals Corp.,
108 Ohio St.3d 540, 2006-Ohio-1713, 844 N.E.2d 1199, ¶ 8, quoting Polikoff v.
Adam, 67 Ohio St.3d 100, 103, 616 N.E.2d 213 (1993). In this case, the trial court’s
denial of appellants’ motion to dismiss was not a final, appealable order, and the
trial court’s entry including Civ.R. 54(B) language did not make it so.
         {¶ 5} Accordingly, because the trial court’s entry denying appellants’
motion to dismiss was not a final, appealable order, the court of appeals lacked
jurisdiction to issue its judgment in this case. We therefore vacate the judgment of
the court of appeals and remand the case to the trial court.


                                          2
                               January Term, 2022




                                                                Judgment vacated
                                                              and cause remanded.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                             __________________
       Rittgers & Rittgers, Konrad Kircher, and Ryan J. McGraw, for appellee,
Bonita Stewart.
       Reminger Co., L.P.A., Robert W. Hojnoski, and Jennifer J. Jandes, for
appellants.
       Cooper & Elliott, L.L.C., C. Benjamin Cooper, and Chelsea C. Weaver; and
Roderick & Solange MacArthur Justice Center, Easha Anand, and Kathrina
Szymborski, urging affirmance for amici curiae, Cincinnati Black United Front, the
Ohio Justice and Policy Center, and Rights Behind Bars.
       Friedman, Gilbert & Gerhardstein and Alphonse A. Gerhardstein, urging
affirmance for amicus curiae Cincinnati Black United Front.
                             __________________




                                        3